Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 10, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Board reopened its prior decision to determine whether there had been compliance with the procedural safeguards set forth in the consent judgment of Municipal Labor Comm, v Sitkin (1993 WL 44294 [SD NY, Aug. 1, 1993, Carter, J.], 79 Civ 5899). The Board found no substantial violations of procedural safeguards and, accordingly, adhered to its prior decision disqualifying claimant from receiving unemployment insurance benefits. Insofar as claimant does not allege any procedural errors on this appeal, the Board’s decision must be upheld. In any event, there is substantial evidence in the record to support the Board’s conclusion that claimant voluntarily left his job without good cause.
Cardona, P. J,, Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.